[Cite as State v. Stratos, 2022-Ohio-4271.]


STATE OF OHIO                      )                  IN THE COURT OF APPEALS
                                   )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                   )

STATE OF OHIO                                         C.A. No.       30101

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
SETH STRATOS                                          COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
        Appellant                                     CASE No.   CR 19 11 3842

                                  DECISION AND JOURNAL ENTRY

Dated: November 30, 2022



        HENSAL, Presiding Judge.

        {¶1}     Seth Stratos appeals his sentence from the Summit County Court of Common Pleas.

For the following reasons, this Court affirms.

                                                 I.

        {¶2}     In 2020, Mr. Stratos pleaded guilty to one count of escape and was sentenced to

two years of community control. Upon his release from jail, Mr. Stratos was supposed to report

to the Summit County Probation Department. He did not report, however, and did not respond to

any notifications sent to his address on record. In June 2021, the police detained him for violating

community control after arresting him on unrelated misdemeanor offenses. Following a hearing,

the trial court found that Mr. Stratos violated the terms of his community control and sentenced

him to 12 months. Mr. Stratos has appealed, assigning as error that the trial court incorrectly

ordered him to serve his sentence consecutive to any other term of imprisonment.
                                                  2


                                                  II.

                                    ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED IN ORDERING MR. STRATOS’S SENTENCE
       BE SERVED CONSECUTIVE TO ANY OTHER TERM OF IMPRISONMENT.

       {¶3}    Mr. Stratos argues that it was incorrect for the trial court to sentence him to

consecutive terms of imprisonment because the offense of escape that he originally committed did

not require such a sentence. In reviewing a felony sentence, “[t]he * * * standard for review is not

whether the sentencing court abused its discretion.” R.C. 2953.08(G)(2). “[A]n appellate court

may vacate or modify a felony sentence on appeal only if it determines by clear and convincing

evidence” that: (1) “the record does not support the trial court’s findings under relevant statutes[,]”

or (2) “the sentence is otherwise contrary to law.” State v. Marcum, 146 Ohio St.3d 516, 2016-

Ohio-1002, ¶ 1. Clear and convincing evidence is that “which will produce in the mind of the trier

of facts a firm belief or conviction as to the facts sought to be established.” Cross v. Ledford, 161

Ohio St. 469 (1954), paragraph three of the syllabus.

       {¶4}    “A court of record speaks only through its journal and not by oral pronouncement

or mere written minute or memorandum.” Schenley v. Kauth, 160 Ohio St. 109 (1953), paragraph

one of the syllabus. A review of the trial court’s sentencing entry indicates that the court did not

sentence Mr. Stratos to consecutive sentences as he has alleged.

       {¶5}    At the sentencing hearing, the prosecutor opined that, because Mr. Stratos’s

conviction had been for escape, his sentence had to run consecutive by law. In response, the court

indicated that it was not sure that the prosecutor was correct, especially because Mr. Stratos did

not have any other sentences at the time. It explained, however, that it would examine the issue.

In its sentencing entry, the only provision discussing consecutive sentences concerns what could
                                                 3


happen if Mr. Stratos is placed on post-release control and he commits a new felony offense while

on post-release control.

       {¶6}    Upon review of the record, Mr. Stratos has not established that the trial court

incorrectly ordered him to serve his sentence consecutive to any other term of imprisonment. His

assignment of error is overruled.

                                                III.

       {¶7}    Mr. Stratos’s assignment of error is overruled. The judgment of the Summit County

Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.



                                                       JENNIFER HENSAL
                                                       FOR THE COURT
                                         4




CALLAHAN, J.
SUTTON, J.
CONCUR.


APPEARANCES:

ALAN M. MEDVICK, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and JACQUENETTE S. CORGAN, Assistant
Prosecuting Attorney, for Appellee.